Citation Nr: 1204884	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial compensable rating for left eye macular scarring, prior to July 7, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for left eye macular scarring, since July 7, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for macular scarring of the left eye and rated the condition noncompensable, effective from January 17, 2007.  By a rating action dated in March 2011, the noncompensable rating was increased to 20 percent from July 7, 2010.  

In March 2010, the claim was remanded for further development.  


FINDING OF FACT

Throughout the course of the appeal, the Veteran's left eye macular scarring was productive of blindness in the left eye with light perception only; he is not blind in his nonservice-connected eye.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no more, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.84a, Diagnostic Code (DC) 6079-6081 (2008).  




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the initial increased rating claim for left eye macular scarring, the Veteran's claim arises from his disagreement with the initial evaluation for left eye macular scarring following the grant of service connection.  The Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for this initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The record revealed in August 2006, that the Veteran's source of income was from Social Security Administration (SSA) disability benefits.  He was in receipt of these benefits due to his nonservice-connected chronic obstructive pulmonary disease (COPD) and bipolar disorder.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 
38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

As the Veteran's claim is for an initial rating for left eye macular scarring, and the Veteran is in receipt of SSA disability benefits for nonservice-connected disabilities, the Board concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim.  Neither the Veteran nor his representative argue the contrary.  

The Veteran underwent VA examinations in May 2007 and July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The aforementioned examinations were thorough, and well reasoned, took into account the Veteran's personal history/complaints, and addressed the relevant rating criteria.  The Board therefore finds that the examinations were adequate for rating purposes.  

The Veteran was offered a Board hearing and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial increased rating 

The Veteran asserts that his service-connected macular scarring of the left eye is more severe than the current evaluation reflects.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of July 2007, service connection for macular scarring of the left eye was granted.  A noncompensable rating was awarded, effective January 12, 2007.  By rating decision of March 2011, the Veteran's noncompensable rating was increased to 20 percent, effective July 7, 2010.  A 20 percent rating has been in effect since that time.  

During the pendency of this appeal, regulatory changes amended the rating criteria for evaluating eye and vision disabilities, for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66, (2008).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  In this case, administrative determinations clearly specify that the revised regulations are to be applied for applications for benefits received after December 10, 2008.  As the Veteran's application for benefits was received in January 2007, no rating changes may be based upon the revised rating criteria.  

VA outpatient treatment records from August 2004 to November 2006 were obtained and reviewed in connection with the claim.  In August 2004, during the Veteran's annual physical examination, a review of his systems showed that he denied double vision, blurred vision, spots or floaters, light sensitivity, or temporary loss of vision.  Examination of the eyes showed the pupils were equal and reactive to light and accommodation, with full range of extra ocular motion.  During his August 2005 annual physical examination, he indicated that his last eye examination was 5 years prior to his physical examination, and at the time, he denied double vision or blurred vision.  He related that he needed reading glasses.  In November 2005, he was seen for psychiatric reasons.  During that evaluation, he denied blurred vision, pain, flashing lights, redness, excessive tearing, or diplopia.  He did indicate he saw spots and that he needed glasses.  During a January 2006 evaluation, he gave a past medical history of sustaining trauma to the head when he was kicked above the left eye.  He had cloudy vision at that time which had since resolved.  

In August 2006, the Veteran was seen for a consultation for blurred vision and glasses.  He gave essentially the same ocular history; however, he stated that since the trauma to his left eye, he saw "snowflakes" in his vision.  Visual acuity without correction of the left eye was 20/CF (counting fingers) at 1 foot.  Through a pinhole, there was no improvement.  There was a macular scar of the left eye.  The assessment was macular scarring causing reduced central visual acuity of the left eye, best corrected visual acuity of the right eye was 20/60.  His macular health appeared healthy.  He reported blurred vision for the past couple of years in the right eye, with no sudden change.  The Veteran was informed that visual acuity would not be improved in his left eye due to macular scarring.  He would be monitored yearly.  He was to return to the eye clinic in 4 to 6 weeks.  

In October 2006, the Veteran returned to the VA eye clinic for follow-up with Goldman visual field testing and to determine the cause of reduced vision in both eyes.  He complained that he felt his vision had decreased since his last evaluation two months prior and that he noted flashes of light in his left eye, during the day when trying to watch television.  He presented concerns of overworking his right eye.  His visual acuity undilated showed he was only able to finger count in both eyes.  With pinhole testing, his visual acuity showed no change in the left eye and was 20/200 in the right eye.  Visual field examination showed reduced visual field to less than 10 degrees in the right eye.  He was unable to see any targets in the left eye.  Confrontation visual field revealed restricted visual field of the right eye and in the left eye, he could finger count at 1 foot centrally, but denied seeing targets elsewhere.  There was a macular scar of the left eye noted.  The assessment was slow, painless, progressive loss of vision of both eyes; testing suggested a nonorganic etiology; macular scar of the left eye due to trauma, longstanding and stable; marked constricted visual fields, testing suggested a nonorganic etiology; and myopic astigmatism with presbyopia of both eyes, vision improved with spectacle correction.  

In November 2006, during a VA hospital admission, the Veteran related that he was more than 50 percent blind in his left eye due to being kicked in that eye during service.  He indicated that there were scars in his left retina.  He stated that he had vision of 20/80 in the right eye.  His left pupil was a 5 and his right pupil was a 4 in size.  

In May 2007, the Veteran underwent a VA eye examination.  Physical examination revealed visual acuity uncorrected at distance of 20/400 in the right eye and 20/hand motion at 3 feet (denied finger counting at any distance) in the left.  Corrected at near visual acuity was 20/70 for the right eye and 20/hand motion at 40 cm (denied finger counting).  His left eye visual acuity was the same corrected for near and distance vision.  Goldmann Visual Field results for the left eye showed 47.5.  There were no central defects.  The examiner noted that in October 2006, the Veteran denied seeing any target in any size.  He was also able to navigate complex environments with ease despite reporting hand motion vision and complete loss of visual field.  The diagnosis was decreased central vision of the left eye due to macular scarring, status post ocular trauma.  The extent to which this affected his overall vision was difficult to determine secondary to nonorganic vision loss of both eyes.  His reported gradual worsening of the vision of both eyes was unsupported by the clinical data.  

The Veteran was seen by VA on an outpatient basis in February 2008.  He was seen for blurred vision and glasses.  He related that he lost his glasses and was legally blind in his left eye due to macular scarring from trauma.  It was noted that the right eye was only correctable to 20/70 at the last visit.  No known cause had been attributed to the vision loss in the right eye, though the Veteran was known to have a long history of heroin use and was on methadone once daily.  He complained of bumping into furniture and that he was unable to watch television since losing his glasses.  Objective findings revealed visual acuity of the right eye of 20/400 (distance), pinhole 20/100 (distance), 20/100 (near), and 20/40, super pinhole.  Visual acuity of the left eye was finger counting at 3 feet (distance) and 40 cm (near).  The assessment was nonorganic vision loss in both eyes.  The Veteran was only correctable to 20/80 vs. 20/70 at the previous visit, but super pinhole was corrected to 20/40 in the right eye at the examination.  It was noted that he had significantly unreliable visual field defects but orientation/mobility appeared normal in the office.  He was also noted to have central macular scar of the left eye, secondary to trauma, stable.  The examiner noted that the scar was small in nature.  

Pursuant to the Board's March 2010 remand, the Veteran underwent a VA eye examination in July 2010.  The Veteran reported no general symptoms of either eye.  He related visual symptoms of blurring and floaters in both eyes.  Physical examination revealed there was no diplopia in either eye.  Funduscopic examination of the right eye was normal.  Funduscopic examination of the left eye was abnormal, showing a central pigmented disiform scar.  There was a visual field defect noted.  There was no scotoma of the right eye, but there was a scotoma of the left eye.  It was centrally located and was 60 mm x 60 mm on amsler grid at 40 cm.  Central visual acuity was not worse than 5/200.  Visual acuity of the left eye showed hand movements, uncorrected at 1 foot (distance) and 20/400 (near).  His corrected vision in the left eye was 20/400 (distance) and 20/400-1 (near).  Goldmann Visual Field testing of the left eye showed total remaining visual field of 68.    

The diagnoses were macular scar of the left eye, central visual acuity of 20/400, amsler grid testing showing central scotoma of the left eye, and Goldmann visual field testing showed severe generalized restriction of the left eye.  There was also a diagnosis of the right eye showing reduced visual acuity at 20/50.  Goldmann visual field testing showed marked generalized restriction in peripheral vision of both eyes, stable since last VA compensation and pension examination in May 2007.  The examiner opined that the macular scar of the left eye produced a central scotoma due to the loss of phororeceptors, innervations, and blood supply that occurred with the retinal or macular scar and that as a result, there was no image produced within the area of the macular scar.  She also opined that in order for the Veteran to visualize an image, it must be larger than the size of the macular scar and subsequent scotoma.  Because the Veteran had a non-organic type of peripheral and central vision loss in both eyes, it was difficult to determine the exact amount of central vision loss due to the macular scar.  However, after literature review and due to the appearance and clinical examination of the scar, it was the opinion of the examiner that the central vision loss of 20/400 was at least as likely as not caused by or the result of the macular scar.  In regards to the peripheral vision loss, the peripheral retinal appearance of the left eye was normal and well perfused.  Therefore, it was the opinion of the examiner that the peripheral vision loss in the left eye was less likely as not caused by or the result of the macular scar.  

In June 2011, the Veteran underwent a VA eyes images consultation.  Goldmann Visual Field testing of the left eye showed total remaining visual field of 53.  The pertinent assessment was painless, progressive loss of peripheral vision of the left eye; marked restriction on Goldmann Visual Field testing, stable overall left eye, since 2007; and previously diagnosed with "non organic" etiology vision loss.  

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6000 to 6092.  The Veteran's service-connected left eye macular scarring has been rated variously under DC 6011, localized scars of the retina, and under the Ratings For Impairment of Field Vision, 38 C.F.R. § 4.84a, DC 6080.  

Under the provisions of 38 C.F.R. § 4.79, loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot (.30m.) and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet (.91m.), lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91m.), being considered of negligible utility.  


As early as August 2006, the Veteran was not able to see counting fingers at 1 foot.  The Veteran was informed by the examiner at that time that visual acuity in the left eye would not be improved due to macular scarring.  His vision in the left eye was essentially the same throughout the appeals period and therefore, he is considered to have no more than light perception of the left eye.  

Where only one eye is service-connected, as here, the visual acuity in the nonservice-connected eye is considered normal (20/40 or better), unless there is blindness in that eye.  Villano v. Brown, 10 Vet. App. 248(1997); see also 1160(a)(1); 38 C.F.R. §§ 3.383, 4.14, 4.78 (2008).  The Veteran's right eye is not service-connected, and he is not blind in that eye.  Pertinent to this claim, there have been varying levels of visual acuity in the Veteran's right eye, often related to nonorganic origin.  However, the right eye visual acuity has been able to be corrected on all occasions to no worse than 20/80.  Per 38 C.F.R. §4.75, the best distant vision obtainable after correction with glasses will be the basis of the rating.  Therefore, the Veteran's nonservice-connected right eye will be considered to be normal (20/40 or better) for rating purposes for this claim.  

Under DC 6081, the Veteran can be rated for a scotoma, which the evidence of record shows has been diagnosed during the rating period.  Scotoma, pathological, unilateral, is awarded a minimum of 10 percent for a large or centrally located scotoma.  Note: Rate on loss of central visual acuity or impairment of field vision.  Do note combine for any other rating for visual impairment.  

Under DC 6079, vision in one eye with light perception only with vision in the other eye of 20/40, warrants a 30 percent rating.  This is the highest rating available for one service-connected eye with limited vision and a nonservice-connected eye rated as normal for rating purposes.  The only rating higher than 30 percent is if the Veteran had anatomical loss of one of his eyes, which would warrant a 40 percent rating, or if he was blind in his nonservice-connected eye.  That is not the case in this appeal.  Therefore, based on the evidence of record, the Veteran warrants a 30 percent rating, and no more, for the entire appeals period, for central visual acuity impairment of the left eye.  

The Board has considered whether there are any other diagnostic codes under which the Veteran's left eye disability could be favorably rated.  The Veteran had previously been rated under DC 6011 for retinal scars, which rated scars that were centrally located with irregular, duplicated, enlarged or diminished image, a 10 percent rating.  However, the rating under DC 6081 for scotoma indicates that it should not be combined with any other rating for visual impairment, and DC 6011 clearly indicates visual impairment in its rating of the eye.  This would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 .  In effect, the Veteran is not entitled to a separate and additional rating for his left eye disability, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14 . Here, both the rating under DC 6081-6079 (scotoma/central visual acuity impairment) and a rating under 6011(retina, localized scars) show manifestations for visual impairment.  Therefore, the Board rated the Veteran for his central visual acuity impairment which provided the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board has considered the Veteran's statements that his left eye macular scarring is worse than reflected by the previous rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left eye macular scarring- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left eye macular scarring has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the assignment of a rating in excess of 30 percent for the entire appeals period, is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left eye disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left eye disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected left eye disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected left eye disability for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected left eye macular scarring  affect his ability to obtain or maintain substantially gainful employment.  In this regard, the evidence reflects that the Veteran is presently in receipt of SSA disability benefits based on his nonservice-connected COPD and bipolar disorder.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  


ORDER

An initial rating of 30 percent, and no more, for left eye macular scarring is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


